EVERETT, Senior Judge
(concurring in part and in the result):
As to admissibility of the testimony of Sergeant Warren, I can concur only on the ground of waiver by a defense failure to object. As Judge Johnston explained in his dissenting opinion in the Court of Military Review, this rebuttal testimony should have been excluded—whether Warren was treated as an expert or as a lay witness: In either event, it lacked a proper foundation, because there was no evidence as to when, how often, and under what circumstances Sergeant Warren’s urine had been tested or as to the time interval between his exposure to passive inhalation and any later tests of his urine specimen. See Mil.R.Evid. 701 and 702, Manual for Courts-Martial, United States, 1984. Therefore, it is impossible to infer logically from his experience that passive inhalation will not cause positive results on a subsequent test of a urine specimen.
Unlike Judge Johnston, however, I have concluded that the error in admitting this testimony was not so great as to warrant relieving the defense from its waiver by failure to object. See Mil.R.Evid. 103(a)(1). Furthermore, this omission by defense counsel does not suffice to demonstrate ineffective assistance of counsel under the test prescribed by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see also United States v. Scott, 24 MJ 186 (CMA 1987). Therefore, the evidentiary error does not require reversal of the findings of guilty. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).
In his dissent below, Judge Johnston properly criticized the instructions given by the military judge because of their failure to specify the types of knowledge that are required for conviction of wrongful use or possession of a controlled substance. See United States v. Mance, 26 MJ 244 (CMA), cert. denied, 488 U.S. 942, 109 S.Ct. 367, 102 L.Ed.2d 356 (1988). I agree fully that a military judge should explain that the court members must be convinced beyond a reasonable doubt not only that the accused knew of the presence of a substance, but also that he knew that this substance was controlled. However, if, as here, the military judge fails to make this distinction in explicit terms, defense counsel has some responsibility for objecting or proposing additional instructions. Absent such defense action, I usually will conclude—as I do in this case—that the defense believed that the instructions given as to awareness of the presence or use of a controlled substance adequately explained to the court members the dual aspect of the knowledge required for conviction.